Citation Nr: 9904738	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  94-46 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for service connected 
residuals of a right knee injury, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1973 to 
October 1976 and from August 1990 to June 1991.  The veteran 
also has service in the Army Reserve.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Atlanta, Georgia, which confirmed and continued a 10 percent 
rating evaluation for the veteran's service connected right 
knee disability. 

In a Statement In Support Of Claim (VA Form 21-4138) dated in 
July 1997, the veteran has indicated that she seeks to have 
her claim for entitlement to service connection for a left 
knee disability reopened.  This issue has not been developed 
for appellate consideration and is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The residuals of right knee injury are productive of 
slight disability.


CONCLUSION OF LAW

The schedular criteria for an evaluation greater than 10 
percent for residuals of a right knee injury have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, § 4.71a, Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased rating evaluation for her service connected 
residuals of a right knee injury is well grounded, in that 
she has presented a plausible claim.  38 U.S.C.A. § 5107(a) 
(West 1997);  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).   
The Board also finds that no further development of the 
record is necessary before appellate disposition is 
completed.  Accordingly, the duty to assist has been met.

The veteran was awarded service connection for residuals of a 
right knee injury, by rating decision dated in October 1991, 
wherein a 10 percent rating evaluation was assigned effective 
June 21, 1991.  This rating has remained in effect since that 
time.

The veteran contends, in essence, that her right knee 
disability is more disabling than reflected by her current 
evaluation.  In her August 1994 testimony before the hearing 
officer at the RO, she asserted that she experienced daily 
constant pain, aching, and swelling.  She stated that the 
symptoms associated with her right knee disability have 
limited her social life.  Additionally, she indicated that 
her knee inhibited her ability to work, as she is required to 
keep her right leg elevated upon a stool while she works.  
Accordingly, she contends that an increased rating evaluation 
is warranted. 

The Court has held that, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability. 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1. The percentage ratings for each 
diagnostic code, as set forth in the VA Schedule for Rating 
Disabilities (Schedule), codified in 38 C.F.R. Part 4, 
represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  Id.  

A private radiology consultation report dated June 1993 shows 
that an MRI of the right knee revealed that there was some 
intrameniscal signal involving both menisci without evidence 
of extension to an articular surface.  There was very small 
joint effusion.  The ACL, PCL, MCL, and LCL, were within 
normal limits.  An impression of increased intrameniscal 
signal without evidence of a meniscal tear, otherwise, 
negative MRI of the knee.

The veteran underwent a VA compensation and pension 
examination in July 1993.  The veteran reported that she 
worked in medical records at a VA facility.  The report shows 
that the veteran reported right knee pain, swelling and 
occasional giving way.  She denied any morning stiffness.  
She reported occasional stiffness with activity.  She 
indicated that she used a cane and was treated with pain 
relievers.  A recent MRI examination was said to demonstrate 
increased intermeniscal signals without evidence of a 
meniscal tear, otherwise unremarkable.  The examination 
revealed a limited range of motion of the right knee 
secondary to pain at the patella area.  There was no increase 
in warmth or erythema noted.  Straight leg raising was 
negative, equally, bilaterally.  An impression of status post 
right knee injury was provided.  

The veteran received intermittent treatment at a VA facility 
from 1991 to 1994 for several problems, including right knee 
pain. for right knee complaints.  An arthroscopy was 
performed in August 1994.  The findings were reported as 
being negative for a meniscal tear.  A MRI showed increased 
intermeniscal signal.  show that the veteran was prepared for 
an arthroscopic procedure.  An August 1994 record for post-
operative purposes showed that the knee had a full range of 
motion with no effusion, but with mild tenderness and mild 
lateral-collateral laxity.

A VA hospital report dated in September 1994 shows that the 
veteran was admitted with persistent right knee pain with 
occasional locking and catching which had not responded to 
nonsteroidal anti-inflammatory agents and/or physical 
therapy.  She was admitted to undergo a diagnostic 
arthroscopy.  Physical examination revealed that the veteran 
was in no acute distress.  There was no effusion of the right 
knee.  There was mild medial patellofemoral facet tenderness.  
There was full range of motion, negative Lochman's Test, and 
negative drawer test.  There was mild lateral ligament 
laxity, but with firm end point.  She exhibited medial joint 
line tenderness and medial joint line pain with 
circumduction.  There was negative McMurray's Sign and 
arthrogram showed no evidence of a meniscal tear.  The 
arthroscopy revealed synovitis as well as plica which was all 
debrided back.  The diagnoses were chronic right knee pain 
and synovitis, anterolateral medial joint line with 
impingement and chondromalacia.  

The veteran underwent an examination for VA purposes in June 
1998.  The veteran related that her symptoms and signs began 
in 1991 when she slipped in the shower. injury to her right 
knee but stated that she has had no significantly diagnostic 
procedures nor surgical procedures of the right knee.  She 
reported occasional pain in the anterior aspect of the right 
knee, which was mild and very infrequent in occurrence, but 
with more frequent tingling over the anterior aspect of the 
right leg.  She indicated that she works part-time 13 hours 
per week standing as a cashier.  

Physical examination revealed that she was in no acute 
distress and that the right knee was normal.  She had full 
range of motion with no evidence of ligamentous laxity, no 
pain on patellofemoral compression, or effusion of the right 
knee.  Anterior, posterior, lateral and skyline 
roentgenograms of the right knee s were essentially normal 
with exception of slight narrowing of the patellofemoral 
compartment, specifically in the lateral articular facet.  An 
impression of mild bilateral chondromalacia of the patellae 
was provided.
	
The veteran has been evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1998).  Pursuant to this Code, 10 
percent evaluation is warranted when the impairment of the 
knee is manifested by slight recurrent subluxation or lateral 
instability.  To attain a rating of 20 percent, the 
impairment of the knee must be manifested by moderate 
recurrent subluxation or lateral instability.  The maximum 30 
percent is appropriate when there is severe recurrent 
subluxation or lateral instability of the knee.

It is the intent of the Schedule for Rating Disabilities to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  This is to say that, 
even absent a definable limitation of motion, where there is 
functional disability due to pain, supported by adequate 
pathology, compensation may be warranted. 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1998).

The Board notes that the Court has held that when a 
diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1998) must be considered, and examinations upon which 
the rating decisions are based must adequately portray the 
extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

To summarize, lay statements and testimony describing the 
symptoms of a disability are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
However, these statements must be viewed in conjunction with 
the objective medical evidence and the pertinent rating 
criteria. 

In this regard, during the June 1998 examination the veteran 
described the symptoms associated with the right knee as mild 
and very infrequent pain in the right knee and described 
frequent tingling in the anterior aspect of the right leg.  
Additionally, the examination found no abnormality of the 
knee.  There was no evidence of pain, instability or 
limitation of motion.  X-rays showed slight narrowing of the 
patellofemoral compartment.  The Board finds that the 
complaints and the current findings are included in the 
current evaluation.  Accordingly, a rating in excess of 10 
percent is not warranted.

General Counsel for VA, in an opinion dated July 1, 1997, 
(VAOPGCPREC 23-97) held that a claimant who has arthritis and 
instability of the knee may be rated separately.  In this 
case arthritis of the knee has not been diagnosed and the VA 
examinations showed no evidence of instability.  Thus, the 
opinion of General Counsel for VA is not applicable in this 
case. 

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 as required 
by Schafrath v. Derwinski, 1 Vet.App. 589 (1991) and various 
regulations, including 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 
4.59 (1998).  In the Board's opinion, the clinical data which 
has been assembled in connection with the veteran's claim 
adequately portrays the extent of functional impairment 
attributable to the veteran's right knee disability, as set 
forth in the DeLuca.  Additionally, the evidence does not 
show that the degree of impairment resulting from the right 
knee disability more nearly approximates the criteria for the 
next higher rating per 38 C.F.R. § 4.7.

Finally, the evidence is not in equipoise and the benefit of 
the doubt doctrine is not applicable. 


ORDER

Entitlement to an increased rating for service connected 
residuals of a right knee injury is denied.




		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

